Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5-7, 9-12 , 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolic et al. (Pub. No. US2016/0210167) in view of Simon et al. (Pub. No. US2005/0027901)
As per claim 1,   Bolic discloses a network switch (fig.7, i.e., 700, as it further cited in paragraph 69, a networked system including computing device 700 may comprise any topology of servers, clients, switches, routers, modems, Internet service providers, and any appropriate communication media (e.g., wired or wireless communications) comprising: 
a data bus (fig.7, i.e., 740);  
a register; (fig.7, i.e., 716) 
an endpoint controller (fig.7, i.e., 730) 
(paragraph 32, i.e., the descriptor files may take the form of hardware descriptor language (HDL) files, which may be compiled to provide netlist files.  The netlist files in turn may include detailed lists of connections and elements of the hardware accelerator circuits.) 
store the descriptor in the register, (paragraph 32, i.e., The configware 216 may include descriptor files for hardware accelerators to be loaded onto the hardware acceleration module 218.  For example, the descriptor files in the configware 216 may list the various digital elements and inputs/outputs to be coupled on or to the hardware acceleration module 218 in order to load a particular hardware accelerator on the hardware acceleration module 218.) and 
transfer data between a root complex controller of the host system and the data bus, 
and a direct memory access controller configured to receive the address of the buffer from the endpoint controller or the register and, (paragraph 34, i.e., The first memory access context may be based on a request control block (RCB) associated with the first VM access request, and the second memory access context may be based on an RCB associated with the second VM access request An RCB may be a data structure containing the information needed to schedule a request using DMA)
based on the address and an indication generated by the device driver, independently control transfer of the data between the memory of the host system and a network device connected to the network switch, (paragraph 37, i.e., the DMA read from the shared memory 220 on the server hardware 304 and DMA write to the shared memory 220 may be implemented simultaneously.  An accelerator application controller 330 may direct the input streaming data from the DMA controller to first accelerator application (app1) 310 or second accelerator application (app2) 320, multiplex first accelerator application (app1) 310 and second accelerator application (app2) 320 to use the DMA write channel; maintain the accelerator status word; raise an interrupt when needed. )  wherein the direct memory access controller is a receive direct memory access controller or a transmit direct (paragraph 37, i.e., A device driver 307 may indicate the coprovisor 302 to direct the input block of data to either first accelerator application (app1) 310 or second accelerator application (app2) 320 by configuring the accelerator status word before initiating the start of a DMA read data transfer.) 
	Bolic discloses all the limitations as the above but does not explicitly discloses wherein the descriptor identifies an address of a buffer in a memory of the host system. However, Simon discloses this. (paragraph 8, i.e., each entry in the buffer descriptor table having a buffer address of one of the plurality of buffers, a buffer size of one of the plurality of buffers, and sequencing information for calculating a start address and size of a next buffer to be used for storing data transferred between the DMA device and the processor when a current buffer counter reaches zero, wherein entries in the buffer descriptor table are made programmatically. A table of buffer descriptors may be used to determine the next buffer to be used when a current buffer storing data that has been transferred or will be transferred and may be used in automatic buffer switching, which does not require processor 
intervention as further cite in the abstract)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Simon with the teaching of Bolic for the purpose of accelerating hardware of data packet processing and storing so as to enhance the system performance.

As per claim 2,  Bolic discloses wherein the endpoint controller is a peripheral component interconnect express device transferring the data according to a peripheral component interconnect express protocol. (paragraph 36, i.e., a peripheral component interface express (PCIe) or similar interface may be employed as the communication channel and the direct memory access (DMA) technique for efficient transfer of data to and from the host server memory.)

As per claim 3,  Bolic discloses wherein the indication is a flag stored in the memory, an interrupt, or a signal.  (paragraph 38-39, i.e. From the perspective of the hardware acceleration module 218, the accelerator status word may indicate to the hardware acceleration module 218 what the device driver 307 needs and With the help of the accelerator status word, interrupts raised by the hardware acceleration module 218 caused by different events may be distinguished.)
 
As per claim 5, Bolic discloses wherein the network device is a sensor, an actuator, a peripheral component interconnect express device, or an endpoint device. (fig.7, i.e., 700)

As per claim 6, Bolic discloses further comprising a medium access control device, wherein, while independently controlling transfer of the data, the direct memory access controller is configured to transfer the data between the data bus and the medium access control device without interaction with a host controller of the host system. (paragraph 37, i.e., the DMA read from the shared memory 220 on the server hardware 304 and DMA write to the shared memory 220 may be implemented simultaneously.  An accelerator application controller 330 may direct the input streaming data from the DMA controller to first accelerator application (app1) 310 or second accelerator application (app2) 320, multiplex first accelerator application (app1) 310 and second accelerator application (app2) 320 to use the DMA write channel)

As per claim 7,  Bolic discloses wherein the direct memory access controller is configured to obtain control of the buffer of the memory from the device driver prior to transfer of the data and, after transferring the data, generate an interrupt to return control of the buffer to the device driver. (paragraph 89, i.e., configured to retrieve the status of the hardware acceleration module and/or a 

As per claim 9,  Bolic discloses a data transfer system comprising: 
the network switch ; (fig.7, i.e., 700)
the memory;( fig.7, i.e., 706)
 	a host controller (fig.7, i.e., 730) implementing the device driver; and
	the root complex controller configured to provide the host controller and the direct memory access controller access to the memory. (paragraph 37, i.e., the DMA read from the shared memory 220 on the server hardware 304 and DMA write to the shared memory 220 may be implemented simultaneously.  An accelerator application controller 330 may direct the input streaming data from the DMA controller to first accelerator application (app1) 310 or second accelerator application (app2) 320, multiplex first accelerator application (app1) 310 and second accelerator application (app2) 320 to use the DMA write channel; maintain the accelerator status word; raise an interrupt when needed. )

As per claim 10,  Bolic discloses wherein the device driver is configured to transfer control of the buffer to the direct memory access controller and the direct memory access controller is configured to return control of the buffer back to the device driver. (paragraph 89, i.e., configured to retrieve the status of the hardware acceleration module and/or a status of a device driver associated with the hardware acceleration module from an accelerator status word.)

As per claim 11,  Bolic discloses wherein the root complex controller is configured to control transfer of control information between the device driver and the memory. (paragraph 38, i.e., From the 

As per claim 12,  Bolic discloses wherein the root complex controller and the endpoint controller are peripheral component interconnect express devices operating according to a peripheral component interconnect express protocol. (paragraph 36, i.e., a peripheral component interface express (PCIe) or similar interface may be employed as the communication channel and the direct memory access (DMA) technique for efficient transfer of data to and from the host server memory.)

As per claim 14,  Bolic discloses a method of operating network switch the method comprising: 
receiving at an endpoint controller of the network switch a descriptor generated by a device driver of a host system; (paragraph 32, i.e., the descriptor files may take the form of hardware descriptor language (HDL) files, which may be compiled to provide netlist files.  The netlist files in turn may include detailed lists of connections and elements of the hardware accelerator circuits.)
 storing the descriptor in a register;  (fig.7, i.e., 716)
transferring data between a root complex controller of the host system and a data bus of the network switch;  (paragraph 34, i.e., The first memory access context may be based on a request control block (RCB) associated with the first VM access request, and the second memory access context may be based on an RCB associated with the second VM access request An RCB may be a data structure containing the information needed to schedule a request using DMA)
receiving at a direct memory access controller the address of the buffer from the endpoint controller or the register, wherein the direct memory access controller is a receive direct memory access controller or a transmit direct memory access controller;  and (paragraph 34, i.e., The first memory access context may be based on a request control block (RCB) associated with the first VM access 
based on the address and an indication generated by the device driver, independently controlling transfer of the data between the memory of the host system and a network device connected to the network switch. (paragraph 38-39, i.e. From the perspective of the hardware acceleration module 218, the accelerator status word may indicate to the hardware acceleration module 218 what the device driver 307 needs and With the help of the accelerator status word, interrupts raised by the hardware acceleration module 218 caused by different events may be distinguished.)
 	Bolic discloses all the limitations as the above but does not explicitly discloses wherein the descriptor identifies an address of a buffer in a memory of the host system. However, Simon discloses this. (paragraph 8, i.e., each entry in the buffer descriptor table having a buffer address of one of the plurality of buffers, a buffer size of one of the plurality of buffers, and sequencing information for calculating a start address and size of a next buffer to be used for storing data transferred between the DMA device and the processor when a current buffer counter reaches zero, wherein entries in the buffer descriptor table are made programmatically. A table of buffer descriptors may be used to determine the next buffer to be used when a current buffer storing data that has been transferred or will be transferred and may be used in automatic buffer switching, which does not require processor 
intervention as further cited in paragraph 6)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Simon with the teaching of Bolic for the purpose of accelerating hardware of data packet processing and storing so as to enhance the system performance.


to a peripheral component interconnect express protocol via the endpoint controller. (paragraph 36, i.e., a peripheral component interface express (PCIe) or similar interface may be employed as the communication channel and the direct memory access (DMA) technique for efficient transfer of data to and from the host server memory.)

As per claim 17, Bolic discloses  the method further comprising,  while independently controlling transfer of the data, transferring via the direct memory access controller the data between the data bus and a medium access control device without interaction with a host controller of the host system.
(paragraph 37, i.e., the DMA read from the shared memory 220 on the server hardware 304 and DMA write to the shared memory 220 may be implemented simultaneously.  An accelerator application controller 330 may direct the input streaming data from the DMA controller to first accelerator application (app1) 310 or second accelerator application (app2) 320, multiplex first accelerator application (app1) 310 and second accelerator application (app2) 320 to use the DMA write channel)

As per claim 18,  Bolic discloses the method  further comprising: obtaining at the direct memory 
access controller control of the buffer of the memory from the device driver prior to transfer of the data; (paragraph 89, i.e., configured to retrieve the status of the hardware acceleration module and/or a status of a device driver associated with the hardware acceleration module from an accelerator status word.)

3.	Claims 4,  16  is/are rejected under 35 U.S.C. 103 as being unpatentable Bolic et al. (Pub. No. US2016/0210167)  in view of Simon et al. (Pub. No. US2005/0027901) and further in view of  Aloni et al. (Pub. No. US2007/0165663)

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bolic with the teachings of Aloni for the purpose of connecting network (Aloni abstract).
 
4.	Claims 8, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolic et al. (Pub. No. US2016/0210167) in view of Simon et al. (Pub. No. US2005/0027901) and further in view of Daly et al. (Pub. No. US2017/0180273)
As per claim 8, Bolic  discloses all the limitation as the above but does not  disclose the method  further comprising another controller configured to, receive a rule stored in the memory and, based on the role, Inspect a frame received from the network device at the network switch and either drop the frame, forward the frame to the device driver, an application controller of the host system or a denial of service controller of the host system. However, Daly is in the field of processing of data packets sent or received through a network (para 0001) and teaches another controller configured to, receive a role 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bolic with the teachings of Daly for the purpose of accelerating hardware of data packet processing (Daly para 0001).

As per claim 19, Bolic discloses the invention above, but does not disclose the method further comprising receiving a rote stored in the memory; and based on the role, inspecting a frame received from the network device at the network switch and either drop the frame, forward the frame to the device driver, an application controller of the host system or a denial of service controller of the host system. However, Daly teaches receiving a role stored In the memory (define and customize packet processing roles, para 0012, The host controller pushes received packet frames into the TCAM in the pipeline. The vSwitch 114 programs a set of matching roles into the TCAM (using and existing API of the vSwitch 114, such as an API associated with OvS), para 0032); and based on the role, inspecting a frame received from the network device at the network switch and either drop the frame (Configure a set of 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bolic with the teachings of Daly for the purpose of accelerating hardware of data packet processing (Daly para 0001).

5.	Claims 13, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolic et al. (Pub. No. US2016/0210167) in view of Simon et al. (Pub. No. US2005/0027901) and further in view of  Steme et al. (US Patent 7,436,770)

As per claim 13, Bolic discloses all the limitation as the above but does not explicitly  disclose the method further comprising a denial of service controller configured to receive a frame from the network switch, determine whether the frame is likely associated with an attack, change a role stored in the memory and send the changed role to the network switch to drop another frame or a connection with the network device. However, Steme is in the field of communication networks (para 0001) and teaches a denial of service controller configured to receive a frame from the network switch, determine whether the frame is likely associated with an attack (metering a packet flow in terms of the number of packets, so as to also detect and prevent malicious attacks of pattern b, para 0027, the ACL manages a list of roles used for IP packet filtering, route filtering, etc. Each packet received and/or transmitted by an 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to modify Puranik with the teachings of Steme for the purpose of metering packet flows for limiting the effects of denial of service (DoS) attacks (Steme para 0001).

As per claim 20, Bolic discloses the invention above, but does not explicitly disclose the method further comprising receiving a frame from the network switch; determining whether the frame Is likely associated with an attack; changing a rule stored in the memory; and sending the changed rule to the network switch to drop another frame or a connection with the network device. However, Sterne teaches receiving a frame from the network switch; determining whether the frame is likely associated with an attack (metering a packet flow in terms of the number of packets, so as to also detect and prevent malicious attacks of pattern b, para 0027, the ACL manages a list of rules used for IP packet filtering, route filtering, etc. Each packet received and/or transmitted by an interface is examined against the rules specified in the access list associated with that interface. When the first match is found, 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bolic with the teachings of Steme for the purpose of metering packet flows for limiting the effects of denial of service (DoS) attacks (Steme para 0001).

Response to Amendment
6.	Applicant's arguments filed on 1/14/2021 have been fully considered but does not place the application in condition for allowance.
	a. In response to Applicant’s argument that Bolic is absent a network device connected to the network switch. Examiner respectfully disagrees. As Bolic notes at 68-69 and figures 3 and 7, Examiner further cited for clarification, Networks for a networked system including computing device 700 may comprise any topology of servers, clients, switches, routers, modems, Internet service providers, and any appropriate communication media (e.g., wired or wireless communications). The networks may also comprise a plurality of distinct networks that are adapted to operate together.  Such networks are configured to provide communication between the nodes. As figure 7 show, the communication 760 

Applicant's arguments are thus not persuasive towards patentability of the claims as presented and the rejections of record are maintained.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635  or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo  can be reached at (571)272-3642 or via e-mail addressed to [tim.vo@uspto.gov].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.


/K. T. H./
Examiner, Art Unit 2185

/BRIAN T MISIURA/  Primary Examiner, Art Unit 2185